DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 2017/0277521 A1; hereafter Sharma).

With respect to claim 1, Sharma discloses a method for debugging an internet of things (IoT) system including sensor devices (409 in FIG. 4; 523 in FIG. 5), receivers (421, 406 in FIG. 4; 520, 512 in FIG. 5) and a storage system (412 in FIG. 4; 412, 573 in FIG. 5), comprising:
paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) from a first sensor device (409 in FIG. 4; 523 in FIG. 5) and encapsulating the output in a mark-up language having human-readable tags and data to define encapsulated data;
first communicating the encapsulated data to a receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5) via a wireless connection between the first sensor device (409 in FIG. 4; 523 in FIG. 5) and the receiver;
generating a first log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) of the encapsulated data, as sent to the receiver, at the first sensor device (409 in FIG. 4; 523 in FIG. 5), wherein the first log file is in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files);
receiving, via the wireless connection, the encapsulated data at the receiver and generating a second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) of the encapsulated data as received by the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5), wherein the second log file is in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files); and
comparing the first log file and the second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) to identify if differences (paragraph [0284], 2924, 2928 in FIG. 29) exist between the between the first log file and the second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files).



With respect to claim 2, Sharma further discloses wherein the first communicating is performed in a serial data transfer (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) between the first sensor device (409 in FIG. 4; 523 in FIG. 5) and the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5).

With respect to claim 3, Sharma further discloses comprising:
second communicating the encapsulated data (paragraphs [0089] and [0090], see the JSON or XML output as log files) received by the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5) to the storage system via a communications protocol; and
generating a third log file (paragraph [0284], 2924, 2928 in FIG. 29)  of the encapsulated data as received by the storage system (412 in FIG. 4; 412, 573 in FIG. 5), wherein the third log file is in the mark-up language (paragraph [0284], 2924, 2928 in FIG. 29).

With respect to claim 4, Sharma further discloses comprising:
comparing the first log file (paragraphs [0089] and [0090], see the JSON or XML output as log files), the second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) and the third log file to identify if differences (paragraph [0284], 2924, 2928 in FIG. 29)  exist between the between any of the first log file, the second log file and the third log file (paragraph [0284], 2924, 2928 in FIG. 29).

With respect to claim 5, Sharma further discloses wherein the second communicating is performed in a serial data transfer  (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) between the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5) and the storage system (412 in FIG. 4; 412, 573 in FIG. 5).

With respect to claim 6, Sharma further discloses wherein the serial data transfer occurs via a communications protocol capable of parallel data transmission  (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors, and receiving many sensor device binary data as parallel).

With respect to claim 7, Sharma further discloses wherein the serial data transfer occurs on a single channel of the communications protocol (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors).

With respect to claim 8, Sharma further discloses wherein encapsulating the output comprises: 
translating (paragraphs [0089] and [0090], see the JSON or XML output as log files) between a native machine language  (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) of the first sensor device (409 in FIG. 4; 523 in FIG. 5)
paragraphs [0089] and [0090], see the JSON or XML output as log files) on instructions (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) stored on the first sensor device (409 in FIG. 4; 523 in FIG. 5).

With respect to claim 9, Sharma further discloses where the instructions comprise a Software Developer’s Kit (SDK) (paragraph [0091]) specifically configured for the first sensor device (409 in FIG. 4; 523 in FIG. 5).

With respect to claim 10, Sharma further discloses comprising:
receiving, at the first sensor device, an instruction (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) to start the encapsulating of the output in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files), wherein prior to receiving the instruction, communications between the first sensor device (409 in FIG. 4; 523 in FIG. 5) and the receiver (421, 406 in FIG. 4; 520, 512 in FIG. 5) are free of the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files).

With respect to claim 11, Sharma discloses a method for communication in an internet of things (IoT) system having multiple separated components including sensor devices (409 in FIG. 4; 523 in FIG. 5), receivers (421, 406 in FIG. 4; 520, 512 in FIG. 5) and a storage system (412 in FIG. 4; 412, 573 in FIG. 5), comprising:
wirelessly communicating encapsulated data (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) from a first system component 409 in FIG. 4; 523 in FIG. 5) to a second system component (409 in FIG. 4; 523 in FIG. 5) in a serial data transfer (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors), wherein the encapsulated data is in a markup language having human-readable tags (paragraphs [0089] and [0090], see the JSON or XML output as log files);
upon receiving the encapsulated data at the second system component, utilizing stored logic to translate the encapsulated data in the markup language (paragraphs [0089] and [0090], see the JSON or XML output as log files) to a native machine language of the second system component (409 in FIG. 4; 523 in FIG. 5);
executing at least a first command (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) contained in the encapsulated data at the second system component (409 in FIG. 4; 523 in FIG. 5).

With respect to claim 12, Sharma further discloses wherein utilizing the stored logic comprises:
utilizing a second system component specific SDK (paragraph [0091]) to translate the encapsulated data (paragraphs [0089] and [0090], see the JSON or XML output as log files) to the native machine language (paragraphs [0087] and [0088], see the Modbus as serial comms and raw binary data from sensors) of the second system component.

With respect to claim 13, Sharma further discloses further comprising:
paragraphs [0089] and [0090], see the JSON or XML output as log files) as sent by the first system component (409 in FIG. 4; 523 in FIG. 5);
second generating second log file (paragraphs [0089] and [0090], see the JSON or XML output as log files) of the encapsulated data as received by the second system component, wherein the first log file and the second log file are in the mark-up language having human readable tags (paragraphs [0089] and [0090], see the JSON or XML output as log files).

With respect to claim 14, Sharma further discloses further comprising:
comparing (paragraph [0284], 2924, 2928 in FIG. 29)  the first log file and the second log file to identify if differences exist (paragraph [0284], 2924, 2928 in FIG. 29) between the between the first log file and the second log file(paragraphs [0089] and [0090], see the JSON or XML output as log files) .

With respect to claim 15, Sharma further discloses wherein the executing of a first command contained in the encapsulated data comprises:
adjusting at least a first setting (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) of the second system component.

With respect to claim 16, Sharma further discloses wherein adjusting at least a first setting comprises:
paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) to stop communications with the first system component (409 in FIG. 4; 523 in FIG. 5) using the encapsulated data in the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files), wherein subsequent communication with the first system component are free of the mark-up language (paragraphs [0089] and [0090], see the JSON or XML output as log files).

With respect to claim 17, Sharma further discloses wherein the second system component is a sensor device (409 in FIG. 4; 523 in FIG. 5) and adjusting at least a first setting comprises:
executing an instruction (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) to alter a data collection rate of the sensor device (409 in FIG. 4; 523 in FIG. 5).

With respect to claim 18, Sharma further discloses wherein the second system component is a sensor device (409 in FIG. 4; 523 in FIG. 5) and adjusting at least a first setting comprises:
 executing an instruction to update firmware (paragraphs [0101], [0109], [0117], [0118], see the API and Vel-SVL language) of the sensor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        March 17, 2021